DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, humanized antibody and species, amino acid substitution at 108 according to kabat numbering and SEQ ID NO: 9 and 10 for VH and VL, in the reply filed on 3/3/2021 is acknowledged.
Claims 2-4, 6-7, 18, 24-25, 27 have been canceled.
Claims 1, 5, 8-17, 19-23, 26, and 28-46 are pending.
Claims 5, 15-16, 20, 22-23, 26, 28-34, and 37-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 8-14, 17, 19, 21, and 35-36, drawn to a humanized antibody comprising HVR-H1-3 of SEQ ID Nos: 1, 4, and 5 and HVR-L1-3 of SEQ ID NO: 6, 7 and 8 with amino acid positions comprised within the VH and VL of SEQ ID NO: 9 and 10, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/18/2019 and 3/3/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Objection
The claims 8-13 are objected to because the claims depend on claim 1 that recites a humanized anti-BRDU antibody with 6 CDRS (SEQ ID Nos 1, 4, 5 and 6-8) from heavy and light chains (HVR-H1-3 and HVR-L1-3).  While the dependent claims further limits positions of specific amino acids in a specific location according to kabat numbering, e.g. F at position 58 of the heavy chain variable domain (claims 9 and 13).  However, F58 corresponds to F59 of VH of SEQ ID NO: 9 (see PgPub para [0112]).  SEQ ID NO: 9 comprises the CDRs of SEQ ID NO: 1, 4 and 5 of claim 1 (see claim 17 and sequence alignment under 112 2nd). Thus, one set of claims using two schemes to define the same amino acid residues at different locations would result in confusion. Proper amendment and clarification would be appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention
.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 8-14, 19, 21, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

1.	Claims 1, 1, 8-14, 19, 21, and 35-36 are rejection because it is not clear for the wherein phrase of base claim 1,… wherein each HVR contains no more than one amino acid substitution.  Each HVR comprises three CDRs, HVR-H1-3 (SEQ ID NO: 1, 4, and 
QY: fuse SEQ ID NO: 1-4-5:  

Qy          1 EYPIH----------------VPNNGF--------------------------------- 11
              |||||                ||||||                                 
Db         31 EYPIHWVRQAPGQGLEWMGGIVPNNGFTFYAQKLQGRVTMTTDTSTSTAYMELRSLRSDD 90

Qy         12 --------KNLGSSPLDY 21
                      ||||||||||
Db         91 TAVYYCARKNLGSSPLDY 108

QY: fuse SEQ ID NO: 6-7-8:

Qy          1 RASQSIGTSIH---------------YASESIS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPARFSGSGSGTEFTLTISSLQSEDF 83

Qy         19 -----QQSNRWPLT 27
                   |||||||||
Db         84 AVYYCQQSNRWPLT 97

2.	Claims 8-13 are rejected because it is not clear the meaning of parenthesis set forth in the claims “amino acid residue positions (numbering according to kabat)”.  The content or phrase within a parenthesis is indefinite because it could be interpreted as “for example” or others.  Amending the claims to delete parenthesis would be appreciated, such as: amino acid residue positions numbered according to kabat.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then 

Claims 8-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The claims are rejected because the claims further limit HVR heavy chain of claim 1 and recite specific amino acid position e.g. “…the amino acid F at position 58 (numbering according to kabat)”. However,
1) the sequences of claim 1 is not numbered based on kabat, there are no sequences recited in claim 1 having over 10 amino acids in length, one skilled in the art would not know what sequences is used to determine positions (e.g F58) by kabat. Thus, claims 8-13 do not further limit claim 1;
2)  Claim 1 recites CDR sequences of SEQ ID NO: 1, 4, 5, and 6-8 as HVR-H1-3 and HVR-L1-3.  According to the specification, the heavy chain comprising HVR-H1-3 of claim 1 is SEQ ID NO: 9 recited in claim 17 (see alignment above). Using kabat to number the heavy chain of SEQ ID NO: 9 as follows:

    PNG
    media_image1.png
    410
    961
    media_image1.png
    Greyscale



The specification describes that the kabat position 58 corresponds to residue 59 of SEQ ID NO: 9. Using kabat numbering amino acid F58 is located within the HVR-H2 (see CDR2).  However, CDR2 (HVR-H2, SEQ ID NO: 4) recited in claim 1 does not contain F59.  The location of F59 is outside of HVR-H2 (see alignment to SEQID NO: 9):
SEQ ID NO: 1, 4, and 5 (highlight) align to SEQ ID NO: 9 (VH):     QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY	 60
AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS	119
Thus, claims 9 and 13 do not further limit the prior claim 1 because claim 1, as written, does not contain the sequences including F59.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: 

1) CDR determined by mixing kabat and chothia numbering schemes;
2) amino acid substitutions of HVR

s 1, 8-14, 19, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

Claim 1 is drawn to a humanized anti-BRDU antibody comprising HVR-H1-3 of SEQ ID Nos: 1, 4, and 5 and HVR-L1-3 of SEQ ID NO: 6, 7 and 8, wherein each HVR contain no more than one amino acid substitution. The amino acid substitution in HVR is interpreted as changing an amino acid anywhere within HVR including CDR regions of SEQ ID NO : 1, 4, 5, 6, 7 or 8.
Dependent claims 8-13 further define the amino acid positions in the antibody of claim 1 according to kabat (see specification [0106-0115).  
the Heavy chain variable domain has amino acid positions:
P at position 30, 
F at position 58 (position at 59 of SEQ ID NO: 9), 
T at position 108 (position 114 of SEQ ID NO: 9), and 
Light chain variable domain has amino acid positions:
K at position 49,
L at position 98.

The claims refer all positions numbering according to kabat.

highlighted in QY.
US-16-293-478-9

  Query Match             100.0%;  Score 632;  DB 19;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119


US-16-293-478-10

  Query Match             100.0%;  Score 548;  DB 19;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQSNRWPLTLGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQSNRWPLTLGQGTKLEIK 107

According to the amino positions, the specification describes that the kabat position 58 corresponds to residue 59 of SEQ ID NO: 9 and kabat position 108 corresponds to residue 114 of SEQ ID NO: 9 ([0112-113] of Pgpub). 
To locate the positions of amino acid positions based on the claims, the Office uses kabat scheme to obtain CDRs locations of SEQ ID NO: 9 and finds HVR-H2 (VPNNGF, SEQ ID NO: 4) recited in claim 1 is merely a part of HVR-H2 predicated by kabat numbering scheme, GIVPNNGFTFYAQKLQG (highlighted in Db), while HVR-H2 (VPNNGF, SEQ ID NO: 4) is obtained by Chothia numbering schemes. 

Kabat numbering:

    PNG
    media_image1.png
    410
    961
    media_image1.png
    Greyscale



Chothia numbering: 

    PNG
    media_image2.png
    337
    812
    media_image2.png
    Greyscale



Thus, the HVR-H1-3 of SEQ ID NO: 9 recited in claim 1 is a combined result from Kabat and Chothia numbering schemes for the heavy chain, in which applicant choses the shortest sequences of CDRs for combination (see list below), which would not represent the real antigen binding domain as the antibody having function of binding to BRDU. 
HVR-H1 (SEQ ID NO: 1): EYPIH (Kabab)
HVR-H2 (SEQ ID NO: 4): VPNNGF (Chothia) 
HVR-H3 (SEQ ID NO: 5) KNLGDDPLDT (kabat)
HVR-L1 (SEQ ID NO: 6): RASQSIGTSIH (kabat)

HVR-L3 (SEQ ID NO: 8) QQSNRWPLT (Kabat)

The CDRs above in claim 1 determined by different numbering schemes, wherein HVR-H2 has the sequence of GIVPNNGFTFUAQKLQG, determined by kabat. Thus, applicant mismatched HVR-H2 (SEQ ID NO: 4): VPNNGF (Chothia) into HVR-H1 and HVR-H3 kabat scheme in VH of SEQ ID NO: 9, which would result in altering the binding affinity and function of the antibody to BRDU as claimed in claim 1.
In addition, the specification does not teach specific amino acid substitutions in any CDRs of SEQ ID NO: 1, 4, 5, 6, 7, and 8 and no description of the correlated function if amino acids have been substituted.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide descriptive information in the claimed HVR H1-3 from kabat numbering as correlating did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing whether the HVR-H2 (DEQ ID NO:4) of claim 1 in combination with the HVR-H1 andHVR-H3 (SEQ ID NO: 1 and 5) could perform the same function as the Kabat determined HVR-H1-3 of SEQ ID NO: 9 or perform the same function when amino acid substitution occurred with the CDR regions as recited in claim 1. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed antibody comprising mixed HVR-H1-3 sequences from Kabat and Chothia that has the functions as the CDR determination using one numbering scheme as well as amino acid substitutions within CDRs of SEQ ID NO: 1, 4, and 5-8 based on the VH of SEQ ID NO: 9. 

The instant specification does not provide sufficient descriptive information in the CDRs structures from mixed numbering scheme of kabat and chothia correlated with the function with the CDRs determined with sole numbering scheme (kabat) or amino acid substitutions within CDRs.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed the CDRs determined with mixed kabat and chothia numbering as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the anti-BRDU antibody comprising HVR-H1-3 of SEQ ID NO: 1, 4 and 5 determined by mixed kabat and chothia and amino acid substitutions within the CDRs (SEQ ID Nos: 1, 4, 5-8) of HVR do not meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Scope of Enablement: 
Claims 1, 8-14,19, 21, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the antibody comprising sequences HVR H1-3 and HVRL1-3 determined by kabat or chothia scheme or antibody comprising VH and VL of SEQ ID NO: 9 and 10, does not reasonably provide enablement for the sequences HVR H1-3 and HVRL1-3 chosen from both schemes and any amino acid substitutions in HVR. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be claims.
The claims are drawn to a humanized anti-BRDU antibody comprising HVR-H1-3 of SEQ ID NOs: 1, 4, and 5 and HVR-L1-3 of SEQ ID NO: 6, 7 and 8, wherein each HVR contain no more than one amino acid substitution (claim 1).  Claims 8-13 further define specific amino acid positions in the antibody of claim 1 numbering according to kabat:
Heavy chain variable domain has amino acid positions:
P at position 30, 
F at position 58 (position at 59 of SEQ ID NO: 9), 
T at position 108 (position 114 of SEQ ID NO: 9), and 
Light chain variable domain has amino acid positions:
K at position 49,
L at position 98.

To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provides an enabling disclosure of how to make and use the claimed invention. The objective of the claims is anti-BRDU antibody comprising 6 CDRs and position of amino acids in the HVR numbering based on Kabat. Thus, it would be expected that one of skill in the art would be able to do so to achieve effective antibody that bind to BRDU without undue a quantity of experimentations.  
The specification teaches anti-BRDU antibody comprising HVRH1-3 of SEQ ID NO: 1, 4 and 5 comprised within VH of SEQ ID NO: 9 and HVR-L1-3 of SEQ ID NO: 6, highlighted in QY.
For the amino acid positions at position 58F and 104T, the specification states that kabat position 58 corresponds to residue 59 of SEQ ID NO: 9 and kabat position 108 corresponds to residue 114 of heavy chain of SEQ ID NO: 9. 59F and 114T in SEQ ID NO: 9 are underlined below. Based on the defined CDRs recited in claim 1, the residue at 58/59 and 108/114 are positioned outside of CDRs.
US-16-293-478-9

  Query Match             100.0%;  Score 632;  DB 19;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119

	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification provides CDRs sequences and amino acid positions using two different numbering schemes, sequence identifier (SEQ ID NO) and kabat numbering, which cause discrepancy between the claimed sequences of HVR-H2-3 of SEQ ID NO: 4-5 of claim 1 and kabat numbers of amino acid positions at 58 and 108 set forth in claims 9-10 and 13 comprised within SEQ ID NO: 9 of claim 17.  One skilled in the art would not know how to use/practice without further determining the CDR sequences/structures and undue quantities of experimentations. 
To locate the CDRs of claim 1 corresponding to the location of amino acid positions of claim 13, the Office uses Kabat and Chothia numbering (website: http://cao.labshare.cn/AbRSA/index.html) to obtain CDRs locations of SEQ ID NO: 9 HVR-H2 (VPNNGF, SEQ ID NO: 4) recited in claim 1 is merely a part of HVR-H2 predicated by kabat numbering scheme, GIVPNNGFTFYAQKLQG (highlighted in Db above), it is obtained by Chothia numbering schemes. 
Kabat numbering:

    PNG
    media_image1.png
    410
    961
    media_image1.png
    Greyscale


Chothia scheme: 
    PNG
    media_image2.png
    337
    812
    media_image2.png
    Greyscale

Thus, the HVR-H1-3 of SEQ ID NO: 9 recited in claim 1 is a combination of the CDRs numbering by Kabat and Chothia, in which applicant chooses the shortest sequences in CDRs presented in the claimed CDRs (HRV-H1-3 see list below).  
HVR-H1 (SEQ ID NO: 1): EYPIH (Kabab)
HVR-H2 (SEQ ID NO: 4): VPNNGF (Chothia) 
HVR-H3 (SEQ ID NO: 5) KNLGDDPLDT (kabat)
	
complementarity-determining regions (CDRs) of a variable domain of SEQ ID NO: 9, and remain the function of original antibody (SEQ ID NO: 9 and 10) as claimed for BUDR binding without further undue quantities of experimentations.
In addition, if Kabat numbering used, position 58/59F would be within the CDRs, while the position 58/59F is outside of the CDR in Chithio numbering scheme:
   1  QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60
  61  AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS  119

Regarding the amino acid substations in HVR recited in claim 1, the specification did not provide guidance and direction which and where amino acid is substituted as well as the function after substitution. One skilled in the art has also recognized real world of facing amino acid substations in the variable regions of an antibody. 
 Rabia et al (Biochem Eng J. 2018 September 15; 137: 365–374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs Rabia et al further states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction).


Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claim(s) Claim 1, 8-14, 17, 19  and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brinkmann et al (WO201501586 or US20160324984, priority to Jan 3, 2014, text below used US PgPub) as evidenced by sequence alignment.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Brinkmann et al disclosed anti-BRDU antibody comprising the instant heavy chain CDRs HVR-H1-3 and light chain CDRS HVR-L1-3 and have the identical sequences as heavy and light chains of SEQ ID NO: 9 and 10, see sequence alignment below:
CC PD   09-JUL-2015.

PR   03-JAN-2014; 2014EP-00150092.
PR   26-JUN-2014; 2014EP-00174045.
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
CC PI   Brinkmann U,  Georges G,  Mundigl O,  Niewoehner J;
SQ   Sequence 119 AA;

QY: fuse SEQ ID Nos: 1-4-5 (HVR-H1-3) and QY: SEQ ID N0: 9 (VH):

Query Match             78.4%;  Score 93.3;  DB 22;  Length 119;
  Best Local Similarity   26.9%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   57;  Gaps    2;

Qy          1 EYPIH----------------VPNNGF--------------------------------- 11
              |||||                ||||||                                 
Db         31 EYPIHWVRQAPGQGLEWMGGIVPNNGFTFYAQKLQGRVTMTTDTSTSTAYMELRSLRSDD 90

Qy         12 --------KNLGSSPLDY 21
                      ||||||||||
Db         91 TAVYYCARKNLGSSPLDY 108

  Query Match             100.0%;  Score 632;  DB 22;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFPEYPIHWVRQAPGQGLEWMGGIVPNNGFTFY 60

Qy         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCARKNLGSSPLDYWGQGTTVTVSS 119
	
QY: fuse SEQ ID Nos: 6-7-8 (HVR-L1-3) and SEQ ID NO: 10 (VL):
  Query Match             82.0%;  Score 112.3;  DB 22;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSIGTSIH---------------YASESIS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPARFSGSGSGTEFTLTISSLQSEDF 83

Qy         19 -----QQSNRWPLT 27
                   |||||||||
Db         84 AVYYCQQSNRWPLT 97

Query Match             100.0%;  Score 548;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASQSIGTSIHWYQQKPGQAPRLLIKYASESISGIPA 60

Qy         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQSNRWPLTLGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQSEDFAVYYCQQSNRWPLTLGQGTKLEIK 107

Brinkmann et al further disclose that the antibody is bispecific antibody and is conjugated to cysteine residue in side chain [1147-8, 1168-70] and complex with nucleic acids to deliver the nucleic acids to cells or tissues [420-426 and 1174].  Brinkmann et al also disclose pharmaceutical composition comprising the antibody (section VI [0605]+). The antibody of Brinkmann comprises the amino acid positions recited in claims 8-13, wherein kabat position of 58F corresponds to position of 59F of SEQ ID NO: 9 and kabat position of 108T corresponds to position of 114 of SEQ ID NO: 9. Brinkmann et al also teach amino acid substitution in CDRs and VH and VL and variants with % identity [0157+] and teach numbering CDRs or amino acid substitution by kabat numbering scheme to determine amino acid numbers and CDRs ([0087-89, 0345] and claims).

Further for 103 rejection: 
One skilled in the art would be motivated with reasonable expectation of success to modify make and modify antibody alone to a humanized anti-BRDU antibody as set forth in claim 1 to arrive at current invention. One skilled in the art would use kabat scheme to determine the CDRs and renumber the amino acids of SEQ ID NO: 9 and 10 to arrive at claimed invention recited in claims 8-14.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642